ACCEPTED
                                                                                                                                         01-14-00928-cv
                                                                                                                               FIRST COURT OF APPEALS
Appellate Docket Number: 01-14-00928-CV                                                                                                HOUSTON, TEXAS
                                                                                                                                     1/7/2015 4:09:53 PM
                                                                                                                                    CHRISTOPHER PRINE
Appellate Case Style:         Douglas Moran, Royal Bodkin LLC, and Woolworth Interests, LLC                                                       CLERK

                        Vs.
                              Richard Williamson d/b/a Williamson Realty

Companion Case No.:
                                                                                                                   FILED IN
                                                                                                            1st COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                                                                                                            1/7/2015 4:09:53 PM
Amended/corrected statement:                        DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                    Clerk
                                             Appellate Court:1st Court of Appeals
                                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                                          Lead Attorney
                                                                           First Name:        Ben
First Name:     Douglas                                                    Middle Name:
Middle Name:                                                               Last Name:         Baring
Last Name:      Moran                                                      Suffix:
Suffix:                                                                    Law Firm Name: De Lange Hudspeth McConnell & Tibbets LLP

Pro Se:                                                                    Address 1:         1177 West Loop South
                                                                           Address 2:         Suite 1700
                                                                           City:              Houston
                                                                           State:     Texas                        Zip+4:   77027
                                                                           Telephone:         713 871-2000              ext.
                                                                           Fax:       713 871-2020
                                                                           Email:     bbaring@dhmtlaw.com
                                                                           SBN:       01739050

I. Appellant                                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                                          Lead Attorney
Organization Name: Royal Bodkin LLC                                        First Name:        Ben
First Name:                                                                Middle Name:
Middle Name:                                                               Last Name:         Baring
Last Name:                                                                 Suffix:
Suffix:                                                                    Law Firm Name: De Lange Hudspeth McConnell & Tibbets LLP

Pro Se:                                                                    Address 1:         1177 West Loop South
                                                                           Address 2:         Suite 1700




                                                                Page 1 of 10
                                                       City:              Houston
                                                       State:     Texas                     Zip+4:   77027
                                                       Telephone:         713 871-2000           ext.
                                                       Fax:       713 871-2020
                                                       Email:     bbaring@dhmtlaw.com
                                                       SBN:       01739050

I. Appellant                                           II. Appellant Attorney(s)
   Person       Organization (choose one)                      Lead Attorney
Organization Name: Woolworth Interests, LLC            First Name:        Ben
First Name:                                            Middle Name:
Middle Name:                                           Last Name:         Baring
Last Name:                                             Suffix:
Suffix:                                                Law Firm Name: De Lange Hudspeth McConnell & Tibbets LLP

Pro Se:                                                Address 1:         1177 West Loop South
                                                       Address 2:         Suite 1700
                                                       City:              Houston
                                                       State:     Texas                     Zip+4:   77027
                                                       Telephone:         713 871-2000           ext.
                                                       Fax:       713 871-2020
                                                       Email:     bbaring@dhmtlaw.com
                                                       SBN:       01739050

III. Appellee                                          IV. Appellee Attorney(s)
    Person      Organization (choose one)                      Lead Attorney
                                                       First Name:        Randall
First Name:     Richard                                Middle Name: S.
Middle Name:                                           Last Name:         Perrier
Last Name:      Williamson                             Suffix:
Suffix:                                                Law Firm Name: Law Offices of Randall Perrier, PC
Pro Se:                                                Address 1:         4606 FM 1960
                                                       Address 2:         Suite 101
                                                       City:              Houston
                                                       State:     Texas                     Zip+4:   77069
                                                       Telephone:         281-440-8066           ext.
                                                       Fax:       832-201-7920
                                                       Email:     randall@perrierbolt.com
                                                       SBN:       24037266




                                              Page 2 of 10
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Corporation & Partnership

Date order or judgment signed: September 15, 2014                        Type of judgment: Bench Trial
Date notice of appeal filed in trial court: November 17, 2014
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes        No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes       No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?            Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed: October 14, 2014
Motion to Modify Judgment:              Yes        No               If yes, date filed: October 14, 2014
Request for Findings of Fact            Yes       No                If yes, date filed: September 15, 2014
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 3 of 10
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     11th Judicial District Court                               Clerk's Record:
County: Harris                                                        Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 2011-45234                     Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: December 2, 2014
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Mike                                                Were payment arrangements made with clerk?
Middle Name:                                                                                                     Yes       No    Indigent
Last Name:        Miller
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         201 Caroline
Address 2 :        9th Floor
City:              Houston
State:    Texas                       Zip + 4: 77002
Telephone:     713 368-6020               ext.
Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?               Yes   No
Was reporter's record requested?            Yes   No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: December 2, 2014

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 4 of 10
   Court Reporter                             Court Recorder
   Official                                   Substitute



First Name:       Terri
Middle Name: W.
Last Name:        Anderson
Suffix:
Address 1:        11th Judicial District Court
Address 2:        201 Caroline St., Ste. 945
City:             Houston
State:    Texas                      Zip + 4: 77002
Telephone:    713-368-6030             ext.
Fax:
Email:

   Court Reporter                             Court Recorder
   Official                                   Substitute



First Name:       Jennifer
Middle Name:
Last Name:        Philips
Suffix:
Address 1:        Deputy Court Reporter
Address 2:        P O Box 3197
City:             Pearland
State:    Texas                      Zip + 4: 77588
Telephone:    281-743-5326             ext.
Fax:
Email:




                                                               Page 5 of 10
   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:       Alexandra
Middle Name: Lindsey
Last Name:        McMillen
Suffix:
Address 1:        Deputy Official Court Reporter
Address 2:        201 Caroline St., 9th Floor
City:             Houston
State:    Texas                       Zip + 4: 77002
Telephone:    713-368-6020              ext.
Fax:
Email:

   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                       Zip + 4:
Telephone:                              ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed:       Yes       No       If yes, date filed:

Will file:    Yes       No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?   Yes     No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                            Yes        No
                                                                       Page 6 of 10
If no, please specify:
Has the case been through an ADR procedure?              Yes         No
If yes, who was the mediator? John T. Wooldridge
What type of ADR procedure? Mediation
At what stage did the case go through ADR?              Pre-Trial         Post-Trial         Other

If other, please specify:

Type of case? Business litigation
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Sufficiency of evidence to support trial court judgment, errors of law resulting in erroneous judgment; errors in calculating damages, errors in admission
of evidence

How was the case disposed of?         Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Final Judgment in favor of Defendants -
                                                                                            $176,852.01
If money judgment, what was the amount? Actual damages: $176,852.01
Punitive (or similar) damages:
Attorney's fees (trial):     $20,000.00
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?             Yes        No
Does judgment have language that one or more parties "take nothing"?                   Yes       No
Does judgment have a Mother Hubbard clause?               Yes        No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):               1        2     3         4    5
Please make my answer to the preceding questions known to other parties in this case.                      Yes       No
Can the parties agree on an appellate mediator?           Yes        No
If yes, please give name, address, telephone, fax and email address:
Name                              Address                           Telephone                        Fax                          Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:             Ben A. Baring




                                                                     Page 7 of 10
XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 8 of 10
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            January 6, 2015



Printed Name: Ben A. Baring                                                               State Bar No.:   01739050



Electronic Signature: /s/ Ben A. Baring
    (Optional)




                                                               Page 9 of 10
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on January 7, 2015        .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Ben A. Baring
                                                                                (Optional)

                                                                         State Bar No.:      01739050
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      January 7, 2015
Manner Served: eServed

First Name:       Randall

Middle Name: S.
Last Name:        Perrier
Suffix:
Law Firm Name: Law Offices of Randall Perrier, PC
Address 1:        4606 FM 1960, Ste. 101
Address 2:
City:             Houston
State     Texas                      Zip+4:    77069
 Telephone:       281-440-8066       ext.
Fax:      832-201-7920

Email:    randall@perrierbolt.com

If Attorney, Representing Party's Name: Richard Williamson




                                                               Page 10 of 10